DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks filed 13 May 2022 have been received and entered in full. Claims 1, 24, 26-36 and 38-41 are pending. 
Claims 30-35, 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 January 2020. 
Claims 1, 24, 26-29, 36, 38 and 41 are under examination. 

Withdrawn Rejections
Any outstanding rejection of claims 42 and 43 is withdrawn in response to their cancellation. 
The rejection of claims 1, 27-28, 36 and 38 under 35 U.S.C. 103 as being unpatentable over Fudan University and further in view of Peppel et al. has been withdrawn in response to the amendments of claims 1 and 36 that added “wherein the human nerve growth factor comprises F12E with reference to the amino acid position set forth in a wild-type human nerve growth factor.” For the same reason, the rejection of claims 1, 24, 27-28, 36, 38 and 41 under 35 U.S.C. 103 as being unpatentable over Fudan University and further in view of Peppel et al. and Rath et al. is withdrawn.
The rejection of claims 1, 26-29, 36 and 38 under 35 U.S.C. 103 as being unpatentable over Fudan University and further in view of Peppel et al. and Presta et al. is withdrawn in response to applicant’s argument that Presta teaches mutations at residue 12 but does not teach the particular mutation, F12E.
A new issue is set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 requires “The nerve growth factor fusion protein according to claim 1, wherein the nerve growth factor comprises an amino acid sequence of any one of SEQ ID No: 2, or SEQ ID No: 13 to SEQ ID No: 30.” However, independent claim 1 requires that “the human nerve growth factor comprises F12E with reference to the amino acid position set forth in a wild-type human nerve growth factor.” SEQ ID Nos: 13 to 30 do not comprise the F12E mutation; rather, they comprise the wild-type amino acid F at position 12. Since a dependent claim requires all the limitations of the claim from which it depends, it is unclear how the nerve growth factor protein of claim 26 can both comprise E and F at position 12. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of patent protection sought. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Again, claim 26 requires “The nerve growth factor fusion protein according to claim 1, wherein the nerve growth factor comprises an amino acid sequence of any one of SEQ ID No: 2, or SEQ ID No: 13 to SEQ ID No: 30.” However, independent claim 1 requires that “the human nerve growth factor comprises F12E with reference to the amino acid position set forth in a wild-type human nerve growth factor.” SEQ ID Nos: 13 to 30 do not comprise the F12E mutation; rather, they comprise the wild-type amino acid of F at position 12. Since a dependent claim requires all the limitations of the claim from which it depends, claim 26 is not further limiting of independent claim 1 and is an improper dependent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Claims 1, 24, 27-29, 36, 38 and 41 are allowed.
Claim 26 is rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
24 August 2022